Tappen, J.
The railroad company being in occupation of a strip of land with their track thereon, took proceedings under the general railroad act to acquire title.
It appears that when the track was laid, the farm, embracing this strip of land, belonged to one Stewart, and that he conveyed to Van Sise, who was the owner when such proceedings were taken. Van Sise sought compensation not only for the land, but for the (improvement put thereon; he offered to prove that the entry on the land was without the owner’s consent, and also to prove the value of the rails, ties, etc., on the strip in question. The commissioners refused to allow proof of these facts, and Van Sise appeals from the order confirming their report.
We are of opinion that the railroad company, if they entered without consent, were trespassers as to the then owner, and as to Van Sise, who acquired title from him, and that any fixtures they placed on the land, while their occupation thereof was that of trespassers, belong to the owner who is such at the time of the making of the valuation.
The commissioners, therefore, erred in rejecting the testimony offered by Van Sise. In making such proof we do not understand that the value of each tie and rail is to be determined; the railway track composed of rails and ties is a fixture of the land, and its value as a fixture enhancing the value of the land for the beneficial enjoyment thereof is the measure of compensation.
The order of the special term should be reversed, and the case *300sent to the commissioners to take the proofs accordingly, with $10 costs to appellant to abide event. ^

Ordered accordingly

Note. Graham v. Connersville & New Castle Junction Railroad Co., 10 Am. Rep. 56 (36 Ind. 463), was a case involving the same facts as the foregoing. The railroad company entered upon Graham’s land without his consent and erected buildings. Two years thereafter the company began proceedings to appropriate such land to its use. The Supreme Court of badiana held that the owner of the land was entitled to compensation for its value with the improvements thereon at the time the proceedings to appropriate were instituted, and not that at the time the land was entered, which is in harmony with the doctrine of the foregoing cáse.